internal_revenue_service number release date index number department of the treasury washington dc in re person to contact telephone number refer reply to cc psi 9-plr-159785-02 date date legend trust trust trust beneficiary trust beneficiary trustor spouse settlors date date date date date date date date partnership state year year year a b c d e x y plr-159785-02 dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of trustor’s generation- skipping transfer gst tax exemption to transfers made to irrevocable trusts a summary of the facts and representations submitted is as follows on date trustor and spouse settlors formed trust and trust collectively trusts one for the benefit of each of their two children and their children’s descendants the terms of the trusts are identical except for the name of the beneficiary article iii b of each trust provides that the child for whom the trust was established shall receive the trust’s net_income at quarter-annual or more frequent intervals if the trustee deems the income to be insufficient trust principal may be distributed to the child to provide for the child’s proper support health care and education article iii b provides that the trustee shall have the power to invade trust principal to provide for the proper support health care and education of any of the child’s issue article iii b provides the child with a testamentary limited power to appoint the then remaining balance of the trust estate other than any insurance policies or proceeds of any insurance policies on the child’s life among the settlors’ then living issue if any if none to persons or entities selected by the child child may not appoint trust estate to himself or herself his or her estate his or her creditors or the creditor’s of his or her estate articles iii b and iii b provide that trust estate not appointed shall be administered for the benefit of the child’s then living issue if any pursuant to the terms of article iii c if none settlors’ then living issue shall receive the trust estate by right of representation article iii d provides that in the event all the settlors’ issue are deceased prior to the full distribution of the trust estate the trust estate shall be distributed as if settlors died intestate in state one-half to the trustor’s heirs and one-half to spouse’s heirs any portion of the trust estate distributed to a person who is under age shall be held in further trust until that person attains age on date settlors jointly transferred dollar_figurea to each trust approximately three months later on date settlors jointly transferred dollar_figureb to each trust approximately four months later on date trustor assigned an x limited_partnership_interest in partnership to each trust the date date and date transfers all occurred in year trustor retained an accounting firm to prepare the form_709 united_states gift and generation-skipping_transfer_tax return reporting the date date and date plr-159785-02 transfers to each trust the form_709 the accounting firm prepared for trustor mistakenly indicated that trustor made a gift of a y limited_partnership_interest in partnership rather than a gift of an x limited_partnership_interest in partnership one- half of y to each trust further the accounting firm failed to allocate trustor’s gst_exemption to the date date and date transfers to each trust on date settlors jointly transferred dollar_figurec to each trust on date settlors jointly transferred dollar_figured to trust trustor did not file form sec_709 reporting the date and date transfers occurring in year and year respectively on date trustor’s attorney discovered both that the accounting firm had incorrectly reported that a y limited_partnership_interest in partnership was transferred to each trust on date and the failure to allocate a portion of trustor’s gst_exemption to the date date and date transfers to each trust on date trustor’s attorney discovered trustor’s failure_to_file form sec_709 for year and year reporting the date and date transfers and allocating gst_exemption thereto trustor has represented that trustor has not made any other transfers to trusts or skip persons to which trustor’s gst_exemption was or was required to be applied except for a date gift of dollar_figuree settlors made jointly to trust the form_709 for which is not yet due trustor has also represented that trustor has sufficient gst_exemption available to apply to the date date date date date and date transfers trustor requests an extension of time under sec_2642 and sec_301_9100-3 to make a late gst_exemption allocation to the date date date date and date transfers to the trusts and that such allocation will be based on the value of the property transferred to the trusts on date date date date and date respectively law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the year involved provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-159785-02 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-159785-02 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore trustor is granted an extension of time of sixty days from the date of this letter to make allocations of trustor’s gst_exemption to the date date date date and date transfers to the trusts the allocations will be effective as of date date date date and date respectively and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts the allocations should be made on form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trusts plr-159785-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trustor sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
